EFFECTIVE DATE OF PROJECT COMPLETION The determination by a city governing board of the completion of a project is conclusive in the absence of any improper action on the part of said board.  The Attorney General has considered your request for an opinion wherein you ask the following question: "Under the provisions of Senate Bill No. 137, insofar as the sale of bonds and assessment of property owners in an assessment district under the above facts, when is the effective date of the completion insofar as Section 2 of Senate Bill No. 137 is concerned?" Your question refers to Senate Bill 137, First Session, 33rd Oklahoma Legislature (1971). This bill amended Title 11 Ohio St. 85 [11-85] (1970).  Section 2 of this Senate Bill provides as follows: "No assessment shall be collected nor shall any improvement bonds which are to be paid from assessment collections be sold or signed after the effective date of this Act which relate to the financing of a widening project for which assessments are prohibited under Section 1 unless the improvement has been completed on the effective date of this Act." The key issue to be decided is when the project was completed. Since this was a city project, Title 11 Ohio St. 109 [11-109] (1961), would apply in this case. This statute states: "Upon the completion of the improvement, the governing body of the city or town shall determine whether or not such work has been completed in accordance with the plans, profiles, specifications and contract therefor, and if found to be in compliance therewith shall accept the same, and when so accepted such action shall be conclusively binding upon all persons interested and upon the court." There has been a case involving this statute, that case being Interstate Building and Loan Company v. Oklahoma City,84 Okla. 227, 203 P. 172 (1922), which held in syllabus 3: "Where, in compliance with the statute, the city commissioners award a contract for paving streets and the commissioners, on a hearing regularly had for that purpose, adjudge acceptance of the work over the protests of the abutting property owners, where there in nothing more than a dispute as to whether the work has been reasonably well done, such acceptance, in the absence of fraud, is conclusive and binding upon the property owners." Thus, from the language of the statute and the above case, the decision of the governing body of the city determining that the project is completed is conclusive unless it can be shown that the governing board acted improperly.  Therefore, it is the opinion of the Attorney General that your request be answered as follows: With reference to Section 2 of the Senate Bill 137, the effective date of completion of the project is the date as determined by the governing body of the city, as set out in Title 11 Ohio St. 109 [11-109] (1961), and such determination is conclusive unless it can be shown that said governing board acted improperly.  (Todd Markum)